DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitz et al. (US 2013/0268331), hereafter “Bitz,” in view of Mattingly et al. (US 2018/0174122), hereafter “Mattingly,” and further in view of Arora et al. (US 2017).
Regarding claim 2, Bitz teaches a system comprising: 	a non-transitory memory (Bitz: 24 of FIG. 1); and 	one or more hardware processors coupled to the non-transitory memory and START SHARING BROWSING]; 0050, 0059); 		determining an output data to transmit to a user device based in part on the request, wherein the output data comprises a subset of the content information from the first application (Bitz: 810 of FIG. 8 [START SHARING BROWSING]; 0050, 0059); 		transmitting, via a communication session, the output data to a second application of the user device, wherein in transmitting the output data, the system and the user device share the subset of the content information (Bitz: par 0060, 0062).	Bitz does not explicitly teach: 	authenticating the system in a first application based on a request and a first authentication token previously issued to the system by a transaction processor server;	receiving an authentication of the user device based on a second authentication token previously issued to the user device by the transaction processor server; 	modifying the shared content information, wherein the modifying is in response to a change in the shared content information received from the user device.

Mattingly teaches: 	authenticating the system in a first application based on a request and a first authentication token (Mattingly: 201 of FIG. 2; par 0026 […the users may submit one or more of username, user password, a public encryption key, a security token, etc. to be authenticated.]);	receiving an authentication of the user device based on a second authentication token (Mattingly: 201 of FIG. 2; par 0026 […the users may submit one or more of username, user password, a public encryption key, a security token, etc. to be authenticated.]); 	modifying the shared content information, wherein the modifying is in response to a change in the shared content information received from the user device (Mattingly: par 0040 […one or more users in the collaborative shopping session may be permitted to add items to a collective virtual shopping cart to purchase.]).	It would have been obvious to one of ordinary skill to augment the application of Bitz to utilize the shared shopping cart functionality of Mattingly with predictable results. One would be motivated to make the combination in order to provide the predictable benefit of enabling group purchases and payments using the system, thereby allowing multiple parties to pay for items. One would further be motivated to make the combination because of the substantial similarity of the references. Both Mattingly and Bitz disclose systems for facilitating group shopping experiences. In view of this substantial similarity it would have been readily apparent that various beneficial features of Mattingly could have been implemented within the Bitz with predictable results and a beneficial effect. 	Bitz-Mattingly does not explicitly teach: 

Regarding claim 4, the system of claim 2, wherein the operations further comprise: 

Regarding claim 5, the system of claim 4, wherein the operations further comprise: 	processing the electronic transaction, wherein the electronic transaction further includes a purchase of an item included in the shared content information (Mattingly: par 0031). 

Regarding claim 6, the system of claim 2, wherein the communication session includes a video chat session between the system and the user device (Bitz: par 0047).

Regarding claim 7, the system of claim 2, wherein the modifying includes a change in an item to purchase for electronic transaction processing (Mattingly: par 0040). 

Regarding claim 8, the system of claim 2, wherein the shared content information includes website data accessed by the system (Bitz: par 0031, 0053).

START SHARING BROWSING]; 0050, 0059) and a first authentication token previously issued to the system by a transaction processor server (Mattingly: 201 of FIG. 2; par 0026 […the users may submit one or more of username, user password, a public encryption key, a security token, etc. to be authenticated.]; Arora: 210 of FIG. 2C, 214 of FIG. 2D; par 0058); 	determining an output data to transmit to a user device based in part on the request, wherein the output data comprises a subset of the content information from the first application (Bitz: 810 of FIG. 8 [START SHARING BROWSING]; 0050, 0059); 	receiving an authentication of the user device based on a second authentication token previously issued to the user device by the transaction processor server (Mattingly: 201 of FIG. 2; par 0026 […the users may submit one or more of username, user password, a public encryption key, a security token, etc. to be authenticated.]; Arora: 232 of FIG. 2H, 236 of FIG. 2I; par 0058); 	transmitting, via a communication session, the output data to a second application of the user device, wherein in transmitting the output data, the system and the user device share the subset of the content information (Bitz: par 0060, 0062); and 	modifying the shared content information, wherein the modifying is in response to a change in the shared content information received from the user device (Mattingly: par 0040 […one or more users in the collaborative shopping session may be permitted to add items to a collective virtual shopping cart to purchase.]). 

Regarding claim 11, the method of claim 9, further comprising:	authenticating the system and the user device for an electronic transaction processing with the transaction processor during the communication session (Mattingly: par 0030, 0070); and	wherein the electronic transaction processing comprises a transaction at an online marketplace involving the system and the user device (Mattingly: par 0030, 0070). 

Regarding claim 12, the method of claim 11, further comprising:	processing the electronic transaction, wherein the electronic transaction further includes a purchase of an item included in the shared content information (Mattingly: par 0031).

Regarding claim 13, the method of claim 9, wherein the communication session includes a video chat session between the system and the user device (Bitz: par 0047).

Regarding claim 14, the method of claim 9, wherein the modifying includes a change in an item to purchase for electronic transaction processing (Mattingly: par 0040).

Regarding claim 15, the method of claim 9, wherein the shared content information includes website data accessed by the system (Bitz: par 0031, 0053). 

Regarding claim 16, a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (Bitz: 22, 24 of FIG. 1; par 0042):	authenticating a system in a first application based on a request to share content information from the first application on the system (Bitz: 810 of FIG. 8 [START SHARING BROWSING]; 0050, 0059) and a first authentication token previously issued to the system by a transaction processor server (Mattingly: 201 of FIG. 2; par 0026 […the users may submit one or more of username, user password, a public encryption key, a security token, etc. to be authenticated.]; Arora: 210 of FIG. 2C, 214 of FIG. 2D; par 0058); 	determining an output data to transmit to a user device based in part on the request, wherein the output data comprises a subset of the content information from the first application (Bitz: 810 of FIG. 8 [START SHARING BROWSING]; 0050, 0059); 	receiving an authentication of the user device based on a second authentication token previously issued to the user device by the transaction processor server (Mattingly: 201 of FIG. 2; par 0026 […the users may submit one or more of username, user password, a public encryption key, a security token, etc. to be authenticated.]; Arora: 232 of FIG. 2H, 236 of FIG. 2I; par 0058); 	transmitting, via a communication session, the output data to a second application of the user device, wherein in transmitting the output data, the system and the user device share the subset of the content information (Bitz: par 0060, 0062); and 	modifying the shared content information, wherein the modifying is in response to …one or more users in the collaborative shopping session may be permitted to add items to a collective virtual shopping cart to purchase.]). 

Regarding claim 18, the non-transitory machine-readable medium of claim 15, wherein the operations further comprise: 	authenticating the system and the user device for an electronic transaction processing with the transaction processor during the communication session (Mattingly: par 0030, 0070); and	wherein the electronic transaction processing comprises a transaction at an online marketplace involving the system and the user device (Mattingly: par 0030, 0070).

Regarding claim 19, the non-transitory machine-readable medium of claim 15, wherein the operations further comprise: 	processing the electronic transaction, wherein the electronic transaction further includes a purchase of an item included in the shared content information (Mattingly: par 0031). 

Regarding claim 20, the non-transitory machine-readable medium of claim 16, wherein the communication session includes a video chat session between the system and the user device (Bitz: par 0047).

.

Response to Arguments
Applicant’s arguments, filed June 22, 2021, have been fully considered but are moot in view of the new grounds of rejection presented herein, the new grounds of rejection having been made necessary by the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454